[Cite as Chase Home Fin., L.L.C. v. Smith, 2014-Ohio-3767.]


                                  IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    PORTAGE COUNTY, OHIO


CHASE HOME FINANCE, LLC,                               :      OPINION

                  Plaintiff-Appellee,                  :
                                                              CASE NO. 2013-P-0017
         - vs -                                        :

TERRY M. SMITH, a.k.a.                                 :
TERRY SMITH, et al.,
                                                       :
                  Defendant-Appellant.


Civil Appeal from the Portage County Court of Common Pleas, Case No. 2005 CV
00751.

Judgment: Affirmed.


Edward M. Kochalski, John E. Codrea, Anne Marie Johnson, Matthew G. Bruce,
Sherrie Mikhail Midday, and Andrew C. Clark, Manley, Deas, Kochalski, L.L.C., P.O.
Box 165028, 1400 Goodale Boulevard, Suite #200, Columbus, OH 43216-5028; Anne
Marie Sferra, Nelson M. Reid, and Daniel C. Gibson, Bricker & Eckler, L.L.P., 100
South Third Street, Columbus, OH 43215 (For Plaintiff-Appellee).

Andrew M. Engel, Andrew M. Engel Co., L.P.A., 7071 Corporate Way, Suite 201,
Centerville, OH 45459-4245 (For Defendant-Appellant).



THOMAS R. WRIGHT, J.

         {¶1}     This appeal is from the Portage County Court of Common Pleas.

Appellant Terry M. Smith appeals the judgment confirming the sale of her house arguing

that the preceding foreclosure decree ordering sale did not constitute a final appealable

order.    She also alleges various irregularities in the sale of her property.       For the

following reasons, we affirm.
       {¶2}   On June 24, 2005, Chase filed a complaint in foreclosure against Smith for

her default on her mortgage and note.          Ultimately, the trial court awarded Chase

judgment on the note in “the sum of $178,156.59 plus interest thereon at the rate of

6.875% per annum, and as may be subsequently adjusted pursuant to the terms of the

promissory note, from February, 1 2005, plus all other fees and costs permitted, plus

advances including, without limitation, real estate taxes, hazard insurance premiums,

and property protection * * *.” The trial court found that Chase “may have advanced or

may advance during the pendency of this action sums for the payment of taxes, hazard

insurance premiums and protection of the property described herein, the total amount of

which is undetermined at the present time, but will be ascertainable at the time of the

Sherriff’s Sale * * *. The Court reserves for further order a determination of the exact, if

any amount due Plaintiff for said advances.”

       {¶3}   Smith appealed that order; however, we dismissed for failure to prosecute

on December 20, 2010. After two Smith bankruptcy filings, the property was eventually

appraised on July 27, 2012, and sold on December 10, 2012. On January 29, 2013, the

trial court confirmed the sale. Smith now appeals the confirmation entry.

       {¶4}   As her first assignment of error, Smith alleges:

       {¶5}   “The trial court erred in permitting a judicial sale of the property when it

had not yet granted a final judgment.”

       {¶6}   Within this assignment, Smith alleges that the foreclosure decree was not

a final appealable order, and that a judicial sale taken from a non-final judgment cannot

be confirmed. Specifically, Smith protests that an order that does not specify the exact

amount of money awarded for advances on various taxes and payments made by

Chase prevents that order from being a final appealable order. Chase claims evaluation


                                             2
of the assignment of error is barred by res judicata, judicial estoppel, and Smith’s waiver

of the issue in the foreclosure decree.

        {¶7}    Subsequent to briefing and oral argument, the Ohio Supreme Court

decided CitiMortgage, Inc. v. Roznowski, 139 Ohio St. 3d 299, 2014-Ohio-1984. There,

the Ohio Supreme Court held that “[a] judgment decree in foreclosure that allows as

part of recoverable damages unspecified amounts advanced by the mortgagee for

inspections, appraisals, property protection, and maintenance is a final, appealable

order pursuant to R.C. 2505.02(B)(1).” Id., ¶1 of syllabus. Roznowski is dispositive.

Accordingly, the first assignment of error is meritless.

        {¶8}    As to her second assignment of error, Smith alleges:

        {¶9}    “The trial court erred in confirming the sale of the property.”

        {¶10} Within this assignment, Smith alleges the following irregularities involving

the sale of her property: (1) the confirmation order was improper because of the

previously discussed issues with the foreclosure decree in violation of R.C. 2329.09;1

(2) the order of sale failed to specify the exact amount owed to Chase in violation of

R.C. 2329.09; (3) the Sherriff failed to appraise the property prior to sale, as required by

the foreclosure decree and in violation of R.C. 2329.17;2 (4) public notice of sale was

deficient because the notice was not advertised on the same day of the week in

violation of 2329.27(A); (5) the notice of sale and proof of publication failed to provide


1. R.C. 2329.09 reads in pertinent part “[t]he writ of execution against the property of a judgment debtor
issuing from a court of record shall command the officer to whom it is directed to levy on the goods and
chattels of the debtor. * * * The exact amount of the debt, damages, and costs, for which the judgment is
entered, shall be indorsed on the execution.”

2. R.C. 2329.17(A) reads: “[w]hen execution is levied upon lands and tenements, the officer who makes
the levy shall call an inquest of three disinterested freeholders, residents of the county where the lands
taken in execution are situated, and administer to them an oath impartially to appraise the property so
levied upon, upon actual view. They forthwith shall return to such officer, under their hands, an estimate
of the real value of the property in money.”


                                                    3
the Portage County Sherriff’s website address pursuant to R.C. 2329.23,3 and (6) there

is no evidence the notice of sale was published on the Record-Courier’s website as

required by R.C. 7.10.

        {¶11} The primary purpose of a foreclosure sale is to protect the interests of the

mortgagor/debtor while ensuring that secured creditors receive payment for unpaid

debts. Ohio Sav. Bank v. Ambrose, 56 Ohio St. 3d 53, 56 (1990), citing Union Bank Co.

v. Brumbaugh, 69 Ohio St. 2d 202, 208 (1982). The decision whether to confirm or set

aside a judicial sale is left to the sound discretion of the trial court. Id. at 55. The term

“abuse of discretion” is one of art, “connoting judgment exercised by a court, which does

not comport with reason, nor the record.” State v. Underwood, 11th Dist. Lake No.

2008-L-113, 2009-Ohio-2089, ¶30. This court has previously observed that when an

appellate court is reviewing a pure issue of law, “‘the mere fact that the reviewing court

would decide the issue differently is enough to find error * * *. [In] contrast, where the

issue on review has been confined to the discretion of the trial court, the mere fact that

the reviewing court would have reached a different result is not enough, without more,

to find error.’” Sertz v. Sertz, 11th Dist. Lake No. 2011-L-063, 2012-Ohio-2120, ¶31,

quoting State v. Beechler, 2d Dist. Clark No. 09-CA-54, 2010-Ohio-1900, ¶67.

        {¶12} Chase asserts that Smith has waived any objections to the confirmation of

sale because Smith did not raise these issues with the trial court. Smith argues that she


3. R.C. 2329.23 reads: “[a]ll notices and advertisements for the sale of lands and tenements located in a
municipal corporation, made by virtue of the proceedings in a court of record, in addition to a description
of the lands and tenements, shall contain the street number of the buildings erected on the lands, or the
street number of the lots offered for sale. If no such number exists, then the notice or advertisement shall
contain the name of the street or road upon which the lands and tenements are located together with the
names of the streets or roads immediately north and south or east and west of the lands and tenements
that cross or intersect the street or road upon which they are located. The notice or advertisement shall,
if applicable, include the web site address of the officer who makes the sale that allows a person to obtain
a complete legal description of the lands and tenements.”



                                                     4
did not receive notice that a judgment entry on the confirmation of sale was imminent,

and therefore did not have an opportunity to object to the confirmation of the sale.

       {¶13} Smith’s argument is unpersuasive.        R.C. 2329.31 provides in pertinent

part, “[u]pon the return of any writ of execution for the satisfaction of which lands and

tenements have been sold, on careful examination of the proceedings of the officer

making the sale, if the court of common pleas finds that the sale was made, in all

respects, in conformity with sections 2329.01 to 2329.61 of the Revised Code, it shall,

within thirty days of the return of the writ, direct the clerk of the court of common pleas

to make an entry on the journal that the court is satisfied of the legality of such sale and

that the attorney who filed the writ of execution make to the purchaser a deed for the

lands and tenements.” We have not been able to find law requiring a plaintiff to move to

confirm a sale and Smith has not indicated such a requirement exists. Although some

courts have local rules requiring judgment entries confirming sales to be circulated

before being submitted to the court, Portage County does not have such a local rule.

See First Natl. Bank v. Barnes, 2d Dist. Montgomery No. 11502, 1989 Ohio App. LEXIS

3896, *5 (Oct. 13, 1989) (requiring judgment entries confirming a sale to be sent to all

counsel of record in certain situations).

       {¶14} R.C.2329.31 states the return of an endorsed order of sale triggers the

trial court’s time to confirm the sale. The docket unequivocally indicates the endorsed

order of sale was submitted to the court on December 18, 2012.             Although Smith

contests that she was not given notice of the submittal of the order of sale, a party has a

duty to check the docket. Landmark Am., Inc. v. Jeries, 11th Dist. Lake No. 2009-L-

009, 2009-Ohio-6709, ¶28. Furthermore, the confirmation of sale judgment entry was

made over a month later, thereby giving Smith ample time to make her objections to the


                                             5
trial court. Consequently, Smith had notice and an opportunity to present her objections

to the trial court for all of the issues raised on appeal as they involve matters predating

the sale. Her objections, therefore, are waived.

       {¶15} The second assignment of error is found to be without merit.

       {¶16} Accordingly, the judgment of the Portage County Court of Common Pleas

is affirmed.



TIMOTHY P. CANNON, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                            6